Name: Commission Regulation (EC) NoÃ 1143/2009 of 26Ã November 2009 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Picodon de lÃ¢ ArdÃ ¨che ou Picodon de la DrÃ ´me (PDO))
 Type: Regulation
 Subject Matter: marketing;  agricultural structures and production;  processed agricultural produce;  Europe;  consumption
 Date Published: nan

 27.11.2009 EN Official Journal of the European Union L 312/14 COMMISSION REGULATION (EC) No 1143/2009 of 26 November 2009 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Picodon de lArdÃ ¨che ou Picodon de la DrÃ ´me (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1) and in application of Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined Frances application for the approval of amendments to the specification of the protected designation of origin Picodon de lArdÃ ¨che ou Picodon de la DrÃ ´me registered on the basis of Commission Regulation (EC) No 1107/96 (2). (2) The application for an amendment includes, among other things, amendment of the name of Picodon de lArdÃ ¨che ou Picodon de la DrÃ ´me, which now becomes Picodon. This is a traditional name which, in accordance with Article 2(2) of Regulation (EC) No 510/2006, is considered a designation of origin fulfilling the same conditions as those for a protected designation of origin. The name Picodon is the shortened common form, traditionally used in trade and in normal speech to identify the product obtained in accordance with the specification. (3) The amendments made also provide more detail as regards the definition and practices used by the producers when manufacturing the product. The formal inclusion in the specification is intended to protect the designation from potential abuse and to make it more distinctive by strengthening the link to its origin. Lastly, the name of the national Decree protecting the designation has been updated. (4) Since the amendments in question are not minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission published the amendment application in the Official Journal of the European Union (3), as required by the first subparagraph of Article 6(2) of that Regulation. As no statement of objection in accordance with Article 7 of Regulation (EC) No 510/2006 has been sent to the Commission, the amendments should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name in the Annex to this Regulation are hereby approved. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 148, 21.6.1996, p. 1. (3) OJ C 74, 28.3.2009, p. 74. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.3. Cheeses FRANCE Picodon (PDO)